Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/21/2021 in which Claims 1, 3, 4, 6, 8, 9 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 6-12, filed 3/21/2021, with respect to the rejection(s) of claim(s) 1, 6 under Kakinoki have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Gui et al (“Gui”).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1, 3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0285789 to Barel in view of U.S. Patent Publication 2014/0098058 to Baharav et al (“Baharav”) in further view of WIPO Publication 2018/0088721 to Gui et al (“Gui”).
As to Claim 1, Barel teaches an optical touch panel adapted to sense a touch input from a user (touch sensitive device 100, see ¶ 0026, Fig. 1; a touch sensitive device periodically interrogates the digitizer sensor for touch input (block 610)…device also periodically senses pressure with optical detectors that are integrated into the display (block 620), see ¶ 0047, Fig. 6), the optical touch panel comprising: a substrate (cover glass 205 provides a protective cover for a display 45 and a digitizer sensor 50 overlaid on display 45, see ¶ 0026; Fig. 1) and a frame (device chassis 140 houses and supports the elements of device 100…cover glass 205 is fixedly attached to device chassis 140 with tape or glue 215, see ¶ 0026, Fig. 1);  
5a first light source module, disposed at a first corner of the frame and generating a first light beam (dedicated LEDs are configured to emit light in the IR range [generating a first light beam], see ¶ 0021; light source 235 may be an array of LEDs positioned along two adjacent edges of the BLU 230, see ¶ 0028. Examiner construes that an LED 320 arranged at each edge as illustrated in Figure 2C corresponds to a first and second light source module); 
a second light source module, disposed at a second corner of the frame and generating a second light beam (dedicated LEDs are configured to emit light in the IR range [generating a first light beam], see ¶ 0021; light source 235 may be an array of LEDs positioned along two adjacent edges of the BLU 230, see ¶ 0028; LEDs 320 may be positioned on corners of stackup 237 directed toward center of the stackup 237, see ¶ 0034; Fig. 2C. Examiner construes that an LED 320 arranged at each edge as illustrated in Figure 2C corresponds to a first and second light source module); 
a storage unit, storing a first deformation information table of the substrate (one or more lookup tables [deformation information table] that define a relationship between detected output and applied pressure is stored in association with pressure sensing circuitry [storage unit], see ¶ 0023, 0045); and 
a processor, coupled to the first light source module, the second light source module, the optical sensor, and the storage unit (output from photodiodes 310 [optical sensor] is sampled by circuitry associated with digitizer sensor 50 …LEDs 320 [first and second light source modules] may be controlled by circuitry associated with digitizer sensor 50, see ¶ 0032; circuit 25 [processor] sends a triggering pulse and/or interrogation signal to one or more conductive strips 58 of digitizer sensor 50, see ¶ 0045. Examiner construes that the LEDs and photodiodes are coupled to circuit 25 by way of digitizer sensor 50 and the pressure sensing circuitry is reasonably understood to be coupled to the circuit 25 since it is comprised within the circuit 25), 
wherein the processor determines pressure information of the touch input according to the sensing result and the first deformation information table, 15wherein the first deformation information table comprises first deformation information associated with a first sensing block on the substrate, wherein the first deformation information comprises a plurality of deformation values respectively corresponding to a plurality of pressures. 
However, Barel teaches an array of optical sensors [first sensing block on the substrate], e.g. photodiodes positioned around edges of a BLU are adapted to detect light reflected and scattered through a particular transparent layer of the BLU optical stackup (see ¶ 0022) and further, that intensity of light detected by the photodiodes at a location of touch is inversely related to pressure applied on the touch-screen. Spread of an area affected by the pressure applied is identified based on outputs from an array of photodiodes and the spread identified is related to a level of pressure applied on the touch screen. One or more look-up tables or a defined function relating intensity or spread to applied pressure is stored (see ¶ 0023). A touch location 350 is detected based on output from an array of photodiodes 310 and a spread of touch location 350, e.g. area over which touch location is spread, is related to a level of pressure applied on cover glass 205 (see ¶ 0033). Bending and physical contact of layer 232 with other layers due to pressure applied on cover glass 205 [deformation value] may alter the reflection pattern and cause scattering of light 315 at a location of touch. These changes may reduce intensity of light detected at one or more photodiodes 310 (see ¶ 0035). A location of applied pressure and a degree of . Therefore, Examiner construes the relationship between the intensity of light detected by the photodiodes [first sensing block] at a location of touch to the level of applied pressure [plurality of pressures] as the first deformation information and the look-up tables correspond to the deformation information table to convey the first deformation information and further, the lookup table illustrates a relationship between the detected intensity of light and applied pressure to be used by the pressure sensing circuitry 53 comprised within circuit 25 [processor].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel to teach wherein the processor determines pressure information of the touch input according to the sensing result and the first deformation information table, 15wherein the first deformation information table comprises first deformation information associated with a first sensing block on the substrate, wherein the first deformation information comprises a plurality of deformation values respectively 
Barel does not expressly teach an optical sensor, disposed at a first edge of the frame, wherein the optical sensor senses 10the first light beam and the second light beam to generate a sensing result and determine a position of the touch input with the first light beam and the second light beam through a triangulation method.
Baharav teaches an optical sensor, disposed at a first edge of the frame, wherein the optical sensor senses 10the first light beam and the second light beam to generate a sensing result (detector 200 to couple light 104 into layers 220 and 280 as light 104-1 [first light beam] and 104-2 [second light beam], respectively…when a touch event TE arises that applies localized pressure at top surface 222…layers 220 and 280 deforms. This in turn causes the optical path length of light 104-1 traveling in layer (waveguide) 220 to change relative to the optical path length of light 104-2 traveling in layer (waveguide) 280 [sensing result]. The change in optical path lengths changes the interference at detector 200 [optical sensor] in a manner representative of the pressure being applied at the location of touch event TE, see ¶ 0138-0139; Figs. 13C, 13E) and determine a position of the touch input with the first light beam and the second light beam through a triangulation method (configuration can be used to determine the (x,y) location of a touch event, along with an amount of pressure being applied at the touch location of a touch event TE. It also enables determining the locations and ; 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an optical sensor, disposed at a first edge of the frame, wherein the optical sensor senses 10the first light beam and the second light beam to generate a sensing result and determine a position of the touch input with the first light beam and the second light beam through a triangulation method. The suggestion/motivation would have been in order to characterize the nature of a given touch event based on the amount of force or pressure that is optically detected (see ¶ 0154).
Barel and Baharav do not expressly disclose wherein the first deformation information table corresponds to the first sensing block having a first area, and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area.  
wherein the first deformation information table corresponds to the first sensing block having a first area (When the reference data is defined, a predetermined pressure is applied to the position where the reference data exists. Here, it is preferable that the pressure to be applied should have a similar magnitude to that of a human finger…The detected capacitance change amount for each reference point [first deformation information table] is used to generate the reference data. For example, when the 15 reference points are, as shown in FIG. 5a, defined, the capacitance change amounts for the reference points from "A" to "O" are recorded in the reference data. When the 12 reference points are, as shown in FIG. 5b, defined, the capacitance change amounts for the reference points from "A" to "L" are recorded in the reference data. The reference data includes the capacitance change amount and position of each reference point [first sensing block having a first area], see ¶ 0085, 0087; Figs. 5a-5b), and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area (While the reference data is generated by directly applying the pressure to the defined reference point and by directly detecting the capacitance change amount for the applied pressure, the interpolated data is calculated based on the capacitance change amount detected at the defined reference point...The interpolated data [interpolated first deformation information table] may be generated based on the capacitance change amount detected at four reference points [first deformation information 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel and Baharav with Gui to teach wherein the first deformation information table corresponds to the first sensing block having a first area, and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area. The suggestion/motivation would have been in order to uniformly compensate for a touch pressure sensitivity for a touch sensor panel (see ¶ 0001).
As to Claim 3, depending from Claim 1, Barel teaches wherein the processor further determines 20that the position of the touch input corresponds to the first sensing block according to the sensing result, looks up the deformation values corresponding to the first sensing block in the first deformation information table (a location of applied pressure and a degree of pressure applied may be related to intensity of light detected at photodiodes 310. A spread of an area affected by touch is detected, and dimensions of the spread may be related to a degree of pressure applied. A relationship between intensity of light, spread of an area affected by touch and pressure [deformation information table] is stored in circuitry in device 100. The defined relationship may be used to detect a location at which the pressure is applied [first deformation information associated with a first sensing block] as well as to detect a level of pressure applied, see ¶ 0036), and determines the pressure information of the touch input according to a comparison result between the sensing result and each of the deformation values (a relationship between intensity of light [sensing result], spread of an area affected by touch and pressure [deformation values] is stored in circuitry in device 100. The defined relationship may be used to detect a location at which the pressure is applied as well as to detect a level of pressure applied, see ¶ 0036).  
As to Claim 6, Barel teaches a pressure measurement method adapted to sense a touch input from a user (touch sensitive device 100, see ¶ 0026, Fig. 1; a touch sensitive device periodically interrogtates the digitizer sensor for touch input (block 610)…device also periodically senses pressure with optical detectors that are integrated into the display (block 620), see ¶ 0047, Fig. 6), the pressure measurement method comprising: storing a deformation information table in an optical touch panel (one or more lookup tables [deformation information table] that define a relationship between detected output and applied pressure is stored in association with pressure sensing circuitry [storage unit], see ¶ 0023, 0045);  
5 15emitting a first light beam from a first corner of the optical touch panel (dedicated LEDs are configured to emit light in the IR range [generating a first light beam], see ¶ 0021; light source 235 may be an array of LEDs positioned along two adjacent edges of the BLU 230, see ¶ 0028. Examiner construes that an LED 320 arranged at each edge as illustrated in Figure 2C corresponds to a first and second light source module); 
emitting a second light beam from a second corner of the optical touch panel (dedicated LEDs are configured to emit light in the IR range [generating a first light beam], see ¶ 0021; light source 235 may be an array of LEDs positioned along two adjacent edges of the BLU 230, see ¶ 0028; LEDs 320 may be positioned on corners of stackup 237 directed toward center of the stackup 237, see ¶ 0034; Fig. 2C. Examiner construes that an LED 320 arranged at each edge as illustrated in Figure 2C corresponds to a first and second light source module); 
Barel does not explicitly disclose determining pressure information of the touch input according to the sensing result and the deformation information table, 15wherein the deformation information table comprises first deformation information associated with a first sensing block on the substrate, wherein the first deformation information comprises a plurality of deformation values respectively corresponding to a plurality of pressures. 
. Therefore, Examiner construes the relationship between the intensity of light detected by the photodiodes [first sensing block] at a location of touch to the level of applied pressure [plurality of pressures] as the first deformation information and the look-up tables correspond to the deformation information table to convey the first deformation information and further, the lookup table illustrates a relationship between the detected intensity of light and applied pressure to be used by the pressure sensing circuitry comprised within circuit 25.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel to teach determining pressure information of the touch input according to the sensing result and the deformation information table, 15wherein the deformation information table comprises first deformation information associated with a first sensing block on the substrate, wherein the first deformation information comprises a plurality of deformation values respectively corresponding to a plurality of pressures. The suggestion/motivation would have been in order to relate output from the optical sensing elements to pressure applied on the electronic display (see Abstract).
Barel does not expressly teach sensing 10the first light beam and the second light beam to generate a sensing result and determining a position of the touch input with the first light beam and the second light beam through a triangulation method.
sensing 10the first light beam and the second light beam to generate a sensing result (detector 200 to couple light 104 into layers 220 and 280 as light 104-1 [first light beam] and 104-2 [second light beam], respectively…when a touch event TE arises that applies localized pressure at top surface 222…layers 220 and 280 deforms. This in turn causes the optical path length of light 104-1 traveling in layer (waveguide) 220 to change relative to the optical path length of light 104-2 traveling in layer (waveguide) 280 [sensing result]. The change in optical path lengths changes the interference at detector 200 [optical sensor] in a manner representative of the pressure being applied at the location of touch event TE, see ¶ 0138-0139; Figs. 13C, 13E) and determining a position of the touch input with the first light beam and the second light beam through a triangulation method (configuration can be used to determine the (x,y) location of a touch event, along with an amount of pressure being applied at the touch location of a touch event TE. It also enables determining the locations and pressures of two or more simultaneous touch events TE, see ¶ 0145; The index difference between the two waveguides will cause different propagation angles, and thus different optical path lengths for 104-1 and 104-2. Different propagation lengths can be generated by both different angles and indices of refraction, see ¶ 0128). Although a triangulation method is not explicitly disclosed, Fig. 13E illustrates light beam paths from detector 100 where a touch position can be reasonably determined using a method similar to triangulation that uses the lengths of the light beams and angles/indices of refraction; 

Barel and Baharav do not expressly disclose wherein the first deformation information table corresponds to the first sensing block having a first area, and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area.  
Gui teaches wherein the first deformation information table corresponds to the first sensing block having a first area (When the reference data is defined, a predetermined pressure is applied to the position where the reference data exists. Here, it is preferable that the pressure to be applied should have a similar magnitude to that of a human finger…The detected capacitance change amount for each reference point [first deformation information table] is used to generate the reference data. For example, when the 15 reference points are, as shown in FIG. 5a, defined, the capacitance change amounts for the reference points from "A" to "O" are recorded in the reference data. When the 12 reference points are, as shown in FIG. 5b, defined, the capacitance change amounts for the reference , and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area (While the reference data is generated by directly applying the pressure to the defined reference point and by directly detecting the capacitance change amount for the applied pressure, the interpolated data is calculated based on the capacitance change amount detected at the defined reference point...The interpolated data [interpolated first deformation information table] may be generated based on the capacitance change amount detected at four reference points [first deformation information table] surrounding the random point [second sensing block having a second area] and on a spaced distance between the random point and four reference points…The capacitance change amount "X" of a random point "x" [second deformation information table] may be defined by the following equation 1…a total of 21 random points from "a" to "u" are set between the reference points "A" to "D". Here, it means that the darker area has a larger capacitance change amount. For the 21 random points set above, the capacitance change amount may be calculated based on the equation 1. For the calculated capacitance change amount, the points are, as shown in FIG. 7a, marked with brightness 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel and Baharav with Gui to teach wherein the first deformation information table corresponds to the first sensing block having a first area, and the processor calculates a second deformation information table by interpolating the first deformation information table, wherein the second deformation information table corresponds to a second sensing block having a second area, and the first area is different from the second area. The suggestion/motivation would have been in order to uniformly compensate for a touch pressure sensitivity for a touch sensor panel (see ¶ 0001).
As to Claim 8, depending from Claim 6, Barel teaches determining that the position of the touch input corresponds to the first sensing block according to the sensing result; looking up the deformation values corresponding to the first sensing block in the first deformation information table (a location of applied pressure and a degree of pressure applied may be related to intensity of light detected at photodiodes 310. A spread of an area affected by touch is detected, and dimensions of the spread may be related to a degree of pressure applied. A relationship between intensity of light, spread of an area affected by touch and pressure [deformation information table] is stored in circuitry in device 100. The defined relationship may be used to detect a location at which the pressure is applied [first deformation information associated with a first sensing block] as well ), and 5determining the pressure information of the touch input according to a comparison result between the sensing result and each of the deformation values (a relationship between intensity of light [sensing result], spread of an area affected by touch and pressure [deformation values] is stored in circuitry in device 100. The defined relationship may be used to detect a location at which the pressure is applied as well as to detect a level of pressure applied, see ¶ 0036).  
6.	Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0285789 to Barel in view of U.S. Patent Publication 2014/0098058 to Baharav et al (“Baharav”) in further view of WIPO Publication 2018/0088721 to Gui et al (“Gui”) and in further view of U.S. Patent Publication 2017/0060326 to Kim.
As to Claim 4, depending from Claim 1, Barel, Baharav and Gui fail to teach wherein the first deformation information -14-File: 85012usftable comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure, and the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method, wherein 5the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure. Kim teaches wherein the first deformation information -14-File: 85012usftable comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure (different , and the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method (when the pressure sensitivity is set differently for each of a plurality of the divided screens of one touch screen, the factor value may be set to be changed by interpolation in order to prevent the pressure sensitivity from rapidly changing at each boundary area of the divided screens, see ¶ 0154; the factor may be changed in a boundary area S1234 among three or more divided screens by interpolation…the factor of the third area 3 is set to 3 and the factor of the fourth area 4 is set to 4. The factor of any position within the boundary area S1234 may be calculated based on the factors (1, 2, 3, and 4 respectively) of four reference points, see ¶ 0156, see Fig. 9. Examiner construes that the boundary area between first and second pressure sensitivities would be interpolated and used to adjust the pressure sensitivity in a third area), wherein 5the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure (different pressure sensitivities are set for each divided area of the touch screen in the touch input device…touch screen "S" as the touch area is divided into four screens, and the pressure sensitivity may be independently set for each divided screen, see ¶ 0139, Fig. 9. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel, Baharav and Gui with Kim to teach wherein the deformation information -14-File: 85012usftable comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure, and the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method, wherein 5the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure. The suggestion/motivation would have been in order to set pressure sensitivity separately for a plurality of pressure magnitudes (see ¶ 0153).
As to Claim 9, depending from Claim 6, Barel, Baharav and Gui fail to teach wherein the first deformation information table comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure, and 10the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method, wherein the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure.  Kim teaches wherein the first deformation information table comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure (different pressure sensitivities are set for each divided area of the touch screen in the touch input device…touch screen "S" as the touch area is divided into four screens, and the pressure sensitivity may be independently set for each divided screen, see ¶ 0139, Fig. 9. Examiner construes each touch area as having a different deformation value and each screen as a sensing block), and 10the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method (when the pressure sensitivity is set differently for each of a plurality of the divided screens of one touch screen, the factor value may be set to be changed by interpolation in order to prevent the pressure sensitivity from rapidly changing at each boundary area of the divided screens, see ¶ 0154; the factor may be changed in a boundary area S1234 among three or more divided screens by interpolation…the factor of the third area 3 is set to 3 and the factor of the fourth area 4 is set to 4. The factor of any position within the boundary area S1234 may be calculated based on the factors (1, 2, 3, and 4 respectively) of four reference points, see ¶ 0156, see Fig. 9. Examiner construes that the boundary area between first and second pressure sensitivities would be interpolated and used to adjust the pressure sensitivity in a third area), wherein the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure (different pressure sensitivities are set for each divided area of the touch screen in the touch input device…touch screen "S" as the touch area is divided into four screens, and the pressure 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Barel, Baharav and Gui with Kim to teach wherein the deformation information -14-File: 85012usftable comprises a first deformation value of the first sensing block under a first pressure and a second deformation value of the first sensing block under a second pressure, and the processor calculates a third deformation value of the substrate under a third pressure according to the first deformation value and the second deformation value through an interpolation method, wherein 5the first pressure is greater than the third pressure, and the third pressure is greater than the second pressure. The suggestion/motivation would have been in order to set pressure sensitivity separately for a plurality of pressure magnitudes (see ¶ 0153).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694